DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Regarding claims 9-12, applicant argues that “Applicant respectfully submits that the Examiner appears to associate the feature of "receive higher layer signaling related to a bearer" recited by unamended claim 9 with the configuration of the radio bearer (RB) described by Wu. However, Wu merely describes that WLAN resources and LTE resources for data transmission are utilized by the RB. Accordingly, Wu fails to teach, disclose, or suggest the feature of "receive higher layer signaling including a data identifying a Signalling Radio Bearer (SRB) or a Data Radio Bearer (DRB)" as recited by amended independent claim 9. Nor does the reference teach, disclose, or suggest that "the logical channel that is applicable to the SRB or the DRB", and that "the SRB and the DRB are used for data transmission" as recited by claim 9. Thus, Wu does not remedy the acknowledged deficiencies of Sun” in pages 8-10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Sun discloses receive higher layer signaling including a data identifying a channel [see Fig. 11a, step b10, para. 60, lines 20-25; receive, by RRC signaling, configuration of subcarrier spacing set and the conditions(s) for each subcarrier spacing values. Then UE selects one subcarrier spacing value within the subcarrier spacing set based on the condition(s). UE transmits uplink control or data channel on the selected one subcarrier spacing value. Thus, the received RRC signaling is related to uplink data channel for the UE to transmit user data]; and identify, based on a first parameter about a channel included in the higher layer signaling, a subcarrier spacing for the channel that is applicable to the channel from a plurality of predefined subcarrier spacings [see Fig. 11a, step b11, para. 60; select, based on the condition(s) about an uplink control or data channel included in the RRC signaling, a subcarrier spacing value for the uplink control or data channel from a plurality of subcarrier spacing values in the pre-known subcarrier spacing value set]; wherein the channel is used for data transmission [see Fig. 11a, step b12, para. 60; the uplink data channel is used for data transmission]; and a prescribed number of consecutive subcarriers in a frequency domain defines a resource block [see Fig. 9, para. 57; 12 subcarriers in a frequency domain defines a resource block].
Wu discloses transmit higher layer signaling including a data identifying a Data Radio Bearer [see Fig. 7, para. 77-78, see Provisional, para. 66; transmit RRC message including at least one RB utilizing WLAN resources and LTE resources for data transmission identifying a data radio bearer (DRB), see para. 78; the RB is a data radio bearer (DRB)]; wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the DRB [see Fig. 7, para. 77-78, see Provisional, para. 66; wherein the RRC message indicating resources (subcarriers) for a logical channel that is applicable to the DRB; see para. 43; BS configures the first RB belongs to a first logical channel group (LCG) and second RB belongs to a second LCG]; and the SRB and the DRB are used for data transmission [see Fig. 7, para. 77-78, see Provisional, para. 66; the SRB and the DRB are used for data transmission
In view of the above response, the combined system of Sun and Wu discloses each and every elements of the claims 9-12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9-10 recite 
“receive/receiving … a Signalling Radio Bearer (SRB) or a Data Radio Bearer (DRB) …”
“identify/identifying … the SRB or the DRB …”
Yet,
“the SRB and the DRB are used for data transmission ...”
It is unclear when only SRB is received and identified, what would DRB be used for data transmission since data is not received in DRB, vice versa for when only DRB is received and identified. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 11-12 recite 
“transmit/transmitting … a Signalling Radio Bearer (SRB) or a Data Radio Bearer (DRB) …”
“indicating … the SRB or the DRB …”
Yet,
“the SRB and the DRB are used for data transmission”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2016/004634 A1, hereinafter “Sun”) in view of Wu (US 2016/0323772 A1, Provisional application No. 62/154,090).
Regarding claims 9 and 10, Sun discloses a user equipment [see Fig. 1, para. 33; UE], comprising: 
a processor [see Fig. 1, para. 33; processor 132]; and
a memory [see Fig. 1, para. 33; memory 134],
wherein the memory stores instructions that cause the processor [see Fig. 1, para. 33-34; the memory 134 stores program and data 135 that cause the processor 132] to:
receive higher layer signaling including a data identifying a channel [see Fig. 11a, step b10, para. 60, lines 20-25; receive, by RRC signaling, configuration of subcarrier spacing set and the conditions(s) for each subcarrier spacing values. Then UE selects one subcarrier spacing value within the subcarrier spacing set based on the condition(s). UE transmits uplink control or data channel on the selected one subcarrier spacing value. Thus, the received RRC signaling is related to uplink data channel for the UE to transmit user data]; and 
identify, based on a first parameter about a channel included in the higher layer signaling, a subcarrier spacing for the channel that is applicable to the channel from a plurality of predefined subcarrier spacings [see Fig. 11a, step b11, para. 60; select, based on the condition(s) about an uplink control or data channel included in the RRC signaling, a subcarrier spacing value for the uplink control or data channel from a plurality of subcarrier spacing values in the pre-known subcarrier spacing value set]; wherein 
the channel is used for data transmission [see Fig. 11a, step b12, para. 60; the uplink data channel is used for data transmission]; and
a prescribed number of consecutive subcarriers in a frequency domain defines a resource block [see Fig. 9, para. 57; 12 subcarriers in a frequency domain defines a resource block]. 
Sun does not explicitly disclose “Signalling Radio Bearer (SRB) or Data Radio Bearer (DRB)” or a “logical” channel.
However, Wu teaches receive higher layer signaling including a data identifying a Data Radio Bearer [see Fig. 7, para. 77-78, see Provisional, para. 66; receive RRC message including at least one RB utilizing WLAN resources and LTE resources for data transmission identifying a data radio bearer (DRB), see para. 78; the RB is a data radio bearer (DRB)]; wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the DRB [see Fig. 7, para. 77-78, see Provisional, para. 66; wherein the RRC message indicating resources (subcarriers) for a logical channel that is applicable to the DRB; see para. 43; BS configures the first RB belongs to a first logical channel group (LCG) and second RB belongs to a second LCG]; and the SRB and the DRB are used for data transmission [see Fig. 7, para. 77-78, see Provisional, para. 66; the SRB and the DRB are used for data transmission].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive higher layer signaling including a data identifying a Data Radio Bearer; wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the DRB; and the SRB and the DRB are used for data transmission”, as taught by Wu, into the system of Sun so that it would not waste resource(s) by overscheduling UL transmission(s) to the communication device [see Wu, para. 80].

Regarding claims 11 and 12, Sun discloses a base station [see Fig. 1, para. 34; eNB], comprising: 
a processor [see Fig. 1, para. 34; processor 162]; and
a memory [see Fig. 1, para. 34; memory 163],
wherein the memory stores instructions that cause the processor [see Fig. 1, para. 34; the memory 163 stores program and data 164 that cause the processor 162] to:
determine a subcarrier spacing from a plurality of predefined subcarrier spacings [see Fig. 11b, steps b20-b21, para. 61; select a subcarrier spacing value from a subcarrier spacing set]; and 
transmit higher layer signaling including a data identifying a channel [see Fig. 11b, steps b20-b24, para. 61; transmit RRC signaling including subcarrier spacing value within the subcarrier spacing set so that the UE transmits uplink control or data channel on the configured one subcarrier spacing value. Thus, the received RRC signaling is related to uplink data channel for the UE to transmit user data; also see Fig. 11a, para. 60, lines 20-25]; 
wherein the higher layer signaling includes a first parameter about a channel indicating the subcarrier spacing for the channel that is applicable to the channel [see Fig. 11b, step b21, para. 60-61; the RRC signaling includes the condition(s) about an uplink control channel indicating the subcarrier spacing value for the uplink control or data channel]; 
the channel is used for data transmission [see Fig. 11b, step b24, para. 61; the uplink data channel is used for data transmission]; and
a prescribed number of consecutive subcarriers in a frequency domain defines a resource block [see Fig. 9, para. 57; 12 subcarriers in a frequency domain defines a resource block]. 
Sun does not explicitly disclose “Signalling Radio Bearer (SRB) or Data Radio Bearer (DRB)” or a “logical” channel.
see Fig. 7, para. 77-78, see Provisional, para. 66; transmit RRC message including at least one RB utilizing WLAN resources and LTE resources for data transmission identifying a data radio bearer (DRB), see para. 78; the RB is a data radio bearer (DRB)]; wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the DRB [see Fig. 7, para. 77-78, see Provisional, para. 66; wherein the RRC message indicating resources (subcarriers) for a logical channel that is applicable to the DRB; see para. 43; BS configures the first RB belongs to a first logical channel group (LCG) and second RB belongs to a second LCG]; and the SRB and the DRB are used for data transmission [see Fig. 7, para. 77-78, see Provisional, para. 66; the SRB and the DRB are used for data transmission].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmit higher layer signaling including a data identifying a Data Radio Bearer; wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the DRB; and the SRB and the DRB are used for data transmission”, as taught by Wu, into the system of Sun so that it would not waste resource(s) by overscheduling UL transmission(s) to the communication device [see Wu, para. 80].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.